UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7677


DAMON DADE, a/k/a Johnny,

                  Defendant - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:99-cr-00425-JCC-1)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Dade, Appellant Pro Se.      Dennis Michael Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damon Dade seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).            A

certificate      of       appealability          will    not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).          A   prisoner   satisfies      this

standard   by    demonstrating         that      reasonable    jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently         reviewed   the   record   and

conclude      that     Dade      has   not       made   the    requisite    showing.

Accordingly,      we      deny    Dade’s      motion     for   a   certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                             2